DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.

Claim Status
Claims 1-19 are pending.
Claims 1, 10, and 16 are independent.
Claims 1, 4, 10, 11, 13, and 16 are currently amended. 
Response to Arguments
35 U.S.C. 101
Applicant argues that claims 1-19 are not directed to an abstract because the claims integrate the abstract idea into a practical application under Step 2A Prong Two of the current framework for determining eligibility.  
More specifically, Applicant argues that Claim 1 recites "receive payment data from a plurality of external databases of third-party entities indicating payments made by a user to the third-party entities, including a first payment made to a first third-party entity; generate user interface data to be displayed on a user computing device, the user interface data comprising: a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the first third-party entity; and interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau; receive an indication that the first payment has been processed by the one or more credit bureaus; and generate second user interface data to be displayed on the user computing device, the second user interface data comprising the indication that the first payment has been reported to the one or more credit bureaus" (emphasis added).
The argument is not persuasive.  The additional elements, including the external databases of third-party entities and user interface elements (including the payment data and interactive interface elements to report payments) represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of reporting payments to one or more credit bureaus.
Applicant further argues that the claimed invention solves a “technical problem” where based on current reporting technology, ”’if a consumer makes a payment with the hope of improving his credit score there is often a substantial delay before any improvement actually occurs.  For consumers seeking a quick improvement to their credit scores, this delay can be costly.’  Specification, at [0020].  This is because current payment reporting technology relies on the ‘business that require[s] payment for a product or service that has been received or used by a consumer [to] report billing payment information to one or more credit bureaus.’ Specification, at [0019].  Because the business that is receiving the payment typically reports the payment to the credit bureau, the businesses ‘aggregate payment information form many consumers and only report to the credit bureaus periodically (e.g., every 30 days),’ which can cause significant delays in updating a credit bureau database with updated payment information.  Specification, at [002].  By enabling the reporting of payments form different third-party entities to a credit bureau, ‘a consumer can report payment faster than relying on traditional reporting procedures and can ensure that some payments, that may otherwise not be reported, are reported.’ Specification, at [0020].“ (see Remarks, pg. 9).
The argument is not persuasive.  Here, increasing the speed at which payments are reported is not a result of a technical improvement, but an improvement to a business process which is confined entirely to the abstract realm of finance. In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The specification discusses the additional elements, including the computer processor, user device, and user 
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).

Priority / 35 U.S.C. 102(a)(2)
Applicant argues that the current claims are entitled full priority to provisional applications 61/919,618, and 61/905,112.  Applicant has pointed out various sections of the provisional applications purportedly supporting representative claim 1 (see Remarks, pg. 12-17).  Applicant argues that the Lindholme reference (US 2015/0199757) does not qualify as prior art under 35 U.S.C. 102(a)(2) because of these priority claims.
The argument is not persuasive.  The cited portions of the provisional applications all describe reporting payments in conjunction with making those payments through a bill payment system.  In contrast, instant claims 1-19 are directed to selecting and reporting payments which were already made   (eg. “a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made…”, “each interactive user interface element is configured to initiate reporting of the corresponding payment”, “in response to a user selection of a first interactive user interface element”).  These features are further illustrated by the drawings (see eg. ‘112 Fig. 1; ‘618 Figs. 911).
Thus, claims 1-19 do not benefit fully from the priority claims of the provisional applications and are limited to the priority date of 04/14/2014.
Therefore, Lindholme qualifies as prior art under 35 U.S.C. 102(a)(2).

35 U.S.C. 103
Applicant’s arguments regarding the rejection of claims 4-6, 8, 11-12, 15, and 19 under 35 U.S.C. 103 rely on the arguments presented and addressed above in regards to priority and qualification of the Lindholme reference as prior art.  Thus, they are not persuasive for the reasons given above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, representative claim 10 is directed to a payment reporting method. 
Claim 10 is directed to the abstract idea of reporting payments to one or more credit bureaus which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). The claim recites:
10. A computer-implemented method comprising: 
receiving payment data from a plurality of external databases of third-party entities indicating payments made by a user to the third-party entities, including a first payment made to a third-party entity; 
generating first user interface data to be displayed on a user computing device, the first user interface data comprising: 
a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the third-party entity; 
interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau; 
initiate reporting of the first payment,
transmitting information regarding the first payment to one or more credit bureaus, wherein the information regarding the first payment is transmitted to the one or more credit bureaus before information regarding the first payment is transmitted by the third-party entity to the one or more credit bureaus;
receiving an indication that the first payment has been processed by the one or more credit bureaus; and
generating second user interface data to be displayed on the user computing device, the second user interface data to be displayed on the user computing device, the second user interface data comprising the indication that the first payment has been reported to the one or more credit bureaus.

The limitations delineated in bold above describe reporting payments to one or more credit bureaus. Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “computer-implemented”, “user interface”, “user computing device”, “interactive user interface elements”, “external databases” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of reporting payments to one or more credit bureaus.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of reporting payments to one or more credit bureaus using computer technology (e.g. generic user interface elements and databases). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 10 is not patent eligible.
Independent claims 1 and 16 recite a system and product corresponding to representative claim 10 and are rejected accordingly.
Dependent claims 2-9, 11-15, and 17-19 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 10, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme (2015/0199757 A1, cited in prior Office Action) in view of Pinson (US 2009/0228392 A1).

Regarding claims 1, 10, and 16, Lindholme discloses a computer-implemented method and related system/product comprising: 
receiving payment data from a plurality of external databases of third-party entities indicating payments made by a user to the third-party entities, including a first payment made to a third-party entity (see para. 0020-0021, 0033-0035); 
generating first user interface data to be displayed on a user computing device, the user interface data comprising: 
a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the third-party entity (see FIG. 4, para. 0045-0046); 
a plurality of interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau (see FIGS. 4-6, para. 0047-0049, wherein the checkboxes next to each payment in FIG. 4 are interactive user interface elements that are configured to “initiate” reporting of the payments, ie. the action of selecting the checkboxes initiates the process of reporting those payments, because the process of “reporting” payments may be reasonably interpreted to include selection of what payments are to be reported); 
in response to a user selection of a first interactive user interface element configured to initiate reporting of the first payment, 
transmitting information regarding the first payment to one or more credit bureaus, wherein the information regarding the first payment is transmitted to the one or more credit bureaus before information regarding the first payment is transmitted by the third-party entity to the one or more credit bureaus (see FIGS. 4-7, para. 0047-0049, 0064, wherein the checkboxes next to each payment are interactive user interface elements that are configured to “initiate” reporting of the payments, ie. the transmission of the information is done in response to the selection of the checkboxes because it is done in response to the selection of the checkboxes and the subsequent selection of an element to initiate reporting as described in para. 0049 & 0064)
Pinson teaches the following limitations which Lindholme does not explicitly disclose:
receiving an indication that the first payment has been processed by the one or more credit bureaus (see para. 0037-0038); and
generating second user interface data to be displayed on the user computing device, the second user interface data to be displayed on the user computing device, the second user interface data comprising the indication that the first payment has been reported to the one or more credit bureaus (see para. 0037-0038).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lindholme to include those features taught by Pinson discussed above.
One skilled in the art would have been motivated to make the modification in order to provide a transaction record to the debtor (see Pinson, para. 0037-0038).

Regarding claims 2 and 17, Lindholme discloses receiving terms of a credit agreement between the third-party entity and the user; and determining whether or not there is a valid credit agreement between the user and the first third-party entity (see para. 0036-0039).

Regarding claims 3 and 18, Lindholme discloses receiving identification information for the user; and authenticating a user's identity (see para. 0030, 0033, 0038).

Regarding claims 7 and 14, Lindholme discloses wherein transmitting the information regarding the first payment to the one or more credit bureaus comprises: determining whether first payment data associated with the first third-party entity indicates the first payment has been successfully completed; and transmitting at least a portion of the first payment data to the one or more credit bureaus or a third party data reporter (see para. 0036-0039, 0047-0049).

Regarding claim 9, Lindholme discloses wherein the computing system is further configured to: receive an indication of selection of a second reporting indicator by the user; and in response to receiving the indication of selection of the second reporting indicator, initiating reporting, to one or 

Regarding claim 13, Lindholme discloses wherein the first user interface data is provided as part of a website associated with the third-party entity (see para. 0027, 0030, 0033).


Claims 4-6, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme in view of Pinson, further in view of Lohman (US 2012/0173417 A1, cited in prior Office Action).

Regarding claim 4, while Lindholme discloses payment indicators associated with respective third-party entities, wherein the a first payment indicator is configured to enable the user to intitiate validation and reporting of completed payments (see FIG. 4, para. 0045-0046), Lindholme does not explicitly teach wherein the first payment indicator associated with the first third-party entity is configured to enable the user to instruct the computing system to initiate a payment to the first third-party entity (see FIG. 4, para. 0045-0046).
Lohman teaches initiating a payment to a first third-party entity through a payment processor which facilitates the reporting of payments (see para. 0061, 0067-0070).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lindholme to include wherein the first payment indicator associated with the first third-party entity is configured to enable the user to instruct the computing system to initiate a payment to the first third-party entity.
One skilled in the art would have been motivated to make the modification in order to facilitate bill payment which generates a payment report that can be used when calculating the credit score of consumer (see Lohman, para. 0061).

Regarding claims 5 and 11, Lohman teaches initiating the first payment to the first third-party entity in response to receiving the indication of selection of the first payment indicator (see FIG. 5, para. 0061, 0067-0070).
It would have been obvious to one skilled in the art at the time of filing to modify Lindholme to further include the feature taught by Lohman.
As discussed above, one skilled in the art would have been motivated to make the modification in order to facilitate bill payment which generates a payment report that can be used when calculating the credit score of consumer (see Lohman, para. 0061).

Regarding claims 6 and 12, Lohman teaches determining whether the first payment to the first third-party entity is successfully completed; and in response to determining that the first payment is successfully completed, initiate said reporting of the first payment to the one or more credit bureaus (see para. 0061, 0067-0070).
It would have been obvious to one skilled in the art at the time of filing to modify Lindholme to further include the feature taught by Lohman.
As discussed above, one skilled in the art would have been motivated to make the modification in order to facilitate bill payment which generates a payment report that can be used when calculating the credit score of consumer (see Lohman, para. 0061).

Regarding claim 19, Lindholme discloses receiving an indication that the payment data has been reported to the one or more credit bureaus (see para. 0064) but does not explicitly teach providing, to the third-party entity, confirmation that the payment data has been reported.
Lohman teaches providing, to a third-party entity, confirmation that the payment data has been reported (see para. 0062, 0070).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lindholme to include providing, to the third-party entity, confirmation that the payment data has been reported.
One skilled in the art would have been motivated to make the modification in order to help resolve disputes that may arise over payments (see Lohman, para. 0070).



Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme in view of Pinson, further in view of Nathans (US 2007/0067235 A1, cited in prior Office Action).

Regarding claims 8 and 15, Lindholme does not explicitly disclose receiving, from the user, recurring reporting instructions to report payments automatically in response to receiving indications that respective payments to the third-party entities are successfully completed; receive an indication that a second payment was successfully completed; and automatically initiate reporting of the second payment to the one or more credit bureaus in accordance with the recurring reporting instructions.
Nathans teaches receiving, from the user, recurring reporting instructions to report payments automatically in response to receiving indications that respective payments to the third-party entities are successfully completed; receive an indication that a second payment was successfully completed; and automatically initiate reporting of the second payment to the one or more credit bureaus in accordance with the recurring reporting instructions (see para. 0097, 0100, wherein the consumer pre-authorizes the bank or financial institution to which payment is being made to automatically report monthly mortgage payments).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lindholme to include receiving, from the user, recurring reporting instructions to report payments automatically in response to receiving indications that respective payments to the third-party entities are successfully completed; receive an indication that a second payment was successfully completed; and automatically initiate reporting of the second payment to the one or more credit bureaus in accordance with the recurring reporting instructions.
One skilled in the art would have been motivated to make the modification in order to systematically incorporate payments which are not traditionally included in a credit history, such as rent, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T WONG/Primary Examiner, Art Unit 3692